Title: Thomas Jefferson to Peter S. Du Ponceau, 7 November 1817
From: Jefferson, Thomas
To: Du Ponceau, Peter Stephen


                    
                        
                            Dear Sir
                            Monticello
Nov. 7. 17.
                        
                        A part of the information of which the expedition of Lewis and Clarke was the object has been communicated to the world by the publication of their journal; but much & valuable matter remains yet uncommunicated. the correction of the longitudes of their map is essential to it’s value; to which purpose their observations of the Lunar distances are to be calculated & applied. the new subjects they discovered in the vegetable, animal & mineral departments are to be digested and made known. the numerous vocabularies they obtained of the Indian languages are to be collated and published. altho’ the whole expence of the expedition was furnished by the public, and the information to be derived from it was theirs also, yet on the return of messrs Lewis & Clarke the government thought it just to leave to them any pecuniary benefit which might result from a publication of the papers, and supposed indeed that this would secure the best form of publication. but the property in these papers still remained in the government for the benefit of their constituents. with the measures taken by Govr Lewis for their publication, I was never acquainted. after his death Govr Clarke put them, in the first instance, into the hands of the late Dr Barton, from whom some of them passed to mr Biddle, and some again, I believe, from him to mr Allen. while the MS. books of journals were in the hands of Dr Barton, I wrote to him on behalf of Govr Lewis’s family requesting earnestly, that, as soon as these should be published, the originals might be returned, as the family wished to have them preserved. he promised in his answer that it should be faithfully done. after his death, I obtained, thro’ the kind agency of mr Correa, from mrs Barton, three of those books, of which I knew there had been 10. or 12. having myself read them. these were all she could find. the rest therefore, I presume are in the hands of the other gentlemen. after the agency I had had, in effecting this expedition, I thought myself authorised, and indeed that it would be expected of me that I should follow up the subject, and endeavor to obtain it’s fruits for the public. I wrote to Genl Clarke therefore for authority to recieve the original papers. he gave it in the letters to mr Biddle and to myself, which I now inclose, as the custody of these papers belonged properly to the War-office, and that was vacant at the time, I have waited several months for it’s being filled. but the office still remaining vacant, and my distance rendering any effectual measures, by myself, impracticable, I ask the agency of your committee, within whose province I propose to place the matter, by making it the depository of the papers generally. I therefore now forward to them the 3. volumes of MS. journals in my possession, and authorise them, under Genl Clarke’s letters, to enquire for and to recieve the rest. so also the astronomical and geographical papers, those relating to zoological, botanical, and mineral subjects, with the Indian vocabularies, and statistical tables relative to the Indians. of the astronomical and geographical papers, if the Commee will be so good as to give me a statement, I will, as soon as a Secretary at war is appointed, propose to him to have made, at the public expence, the requisite calculations, to have the map corrected in it’s longitudes and latitudes, engraved and published on a proper scale: and I will ask from Genl Clarke the one he offers, with his corrections. with respect to the zoological, vegetable & mineralogical papers & subjects, it would perhaps be agreeable to the Philosophical society to have a digest of them made, and published in their transactions or otherwise. and if it should be within the views of the historical committee to have the Indian vocabularies digested and published, I would add to them the remains of my collection. I had thro’ the course of my life availed myself of every opportunity of procuring vocabularies of the languages of every tribe which either myself or my friends could have access to. they amounted to about 40. more or less perfect. but in their passage from Washington to this place, the trunk in which they were was stolen and plundered, and some fragments only of the vocabularies were recovered. still however they were such as would be worth incorporation with a larger work, and shall be at the service of the historical commee, if they can make any use of them. permit me to request the return of Genl Clarke’s letter and to add assurances of my high respect & esteem.
                        Th: Jefferson
                    
                    
                    
                        P.S. with the volumes of MS. journal, mrs Barton delivered one by mistake I suppose, which seems to have been the journal of some botanist. I presume it was the property of Dr Barton, & therefore forward it to you to be returned to mrs Barton.
                    
                